GaeRett, Judge,
delivered the opinion of the court:
This is an, appeal from a decision of the Board of Appeals of the United States Patent Office affirming the decision of the examiner denying patentability, in view of the prior art, of all claims (1 to 5, inclusive), of an application entitled “ Refrigerating Apparatus.”
The broad title “ Refrigerating Apparatus ”, is doubtless used because the application involved purports to be a continuation of a prior application relating to refrigerating apparatus.
The claims in the application before us actually relate solely to a pulley. It is described in claim 3, as follows:
3. A pulley having a rim, said rim having a relatively heavy metal under-portion having a rough surface nearest the belt contacting surface and a hard plating upon said rough surface providing a hard rough coating for said metal portion, said plating being built up to a greater amount upon the high portions of the rough surface than upon the low portions.
The teaching of the claim is, in essence, the plating of the roughened surface of a metal pulley with chromium, in order to render such surface more durable.
Numerous references were cited as follows:
Gubbins (Brit.), 10,721, July 3, 1889;
War dwell, 334,998, Jan. 26, 1886;
Foltzer (Swiss), 80,441, May 16, 1919;
Yngve, 1,511,555, Oct. 14, 1924;
Payne, 1,600,961, Sept. 21, 1926;-
Kerr, 1,619,793, Mar. 1, 1927;
Newhouse, 1,792,921, JTeb. 17, 1931.
In view of the concessions which the brief for appellant, with commendable frankness, makes, we need not analyze the several references in detail.
From the brief we quote the following:
Patents set up as anticipating appellant’s invention do not show a- chromium, plated pulley. They show the following features, the existence of which this *1072appellant will concede in order that the consideration of this case may be narrowed to the principal question at issue.
(X) A pulley having rough driving surfaces.
(2)The use of chromium plating to increase the wear resisting qualities of various elements.
(3) A process of electroplating wherein the tendency of the metal to deposit to a greater thickness on top of ridges than between the ridges is recognized.
So, the sole question to be determined here is whether a pulley having its roughened surface chromium plated is patentable.
The result which was obtained by electroplating- the roughened pulley surface was not a new or unexpected result. Appellant procured precisely what he, as one skilled in the art, knew, from the prior art, would result, viz., an article which would wear longer under the anticipated friction action of the belt. He simply produced by means already known and already successfully demonstrated a wear-resisting article. Even the tendency of the metal to deposit greater thickness on top of ridges than between ridges was known.
Doubtless .the article is an improvement but, like the tribunals of the Patent Office, we are unable to agree that it constitutes an invention.
The decision of the Board of Appeals is affirmed.